Haskell, J.
Lisbon brings this action against Winthrop to recover for pauper supplies furnished one Hall, his wife and nine children, who had fallen into distress in Lisbon and who had their pauper settlement in Winthrop.
*543The plaintiff amended its writ by adding a new count for the same pauper supplies but furnished to Hall alone. The plaintiff recovered a verdict of $38.50.
Defendant has exception to the admission of evidence tending to show the whole amount of supplies furnished Hall and his family. No reason appears why the evidence was not admissible under the pleadings. It was certainly admissible under the counts for supplies furnished both Hall and the family, even if the whole evidence, when in, only authorized a verdict upon the last count for supplies furnished Hall alone. The exceptions must be overruled.
Defendant moves to set the verdict aside as against law and evidence, but the motion is without merit. The notice to the overseers of Winthrop, a necessary prerequisite to charge that town, seems amply sufficient for the supplies furnished Hall, and the verdict cannot be said to include more. Proper instructions to the jury upon the question must be presumed. The notice called for a much larger amount of supplies furnished than the jury allowed, but that does not work error. The evidence failed to warrant a recovery of the whole claim. Nor does it matter that the evidence was in proof of supplies furnished both Hall and his family, since the jury might estimate what part thereof might properly apply to the relief of Hall alone.
The evidence, as to the pauper settlement of Hall, cannot be said to so clearly weigh in favor of the contention of Winthrop as to overcome the verdict. It does not show the verdict to be clearly wrong.

Motion and exceptions overruled.